The opinion of the court was delivered by
Tilghman C. J.
This cause comes before the court on an appeal from the Circuit Court of Bedford county. It was tried 10th October 1806, and a verdict found for the plaintiff. The defendants moved for a new trial, and this motion being overruled, they entered their appeal to this court.
The first reason offered for a new trial is, that the Judge who tried the cause admitted in evidence certain articles of agreement between Lord Baltimore the proprietary of Maryland, and Thomas and Richard Penn the proprietaries of Pennsylvania, dated 4th July 1760, which were acknowledged by the parties before a Master in Chancery, and enrolled in the Court of Chancery of England, but which had not been proved or recorded in Pennsylvania. We are of opinion that this deed was properly admitted in evidence. It was an ancient deed ascertaining the boundaries of the then provinces of Pennsylva*403lúa and Maryland, and may be considered in the light of a state paper, well known to the courts of justice, and which has been admitted as evidence on former occasions. Even deeds between private persons, thirty years old, and attended with the possession of the land conveyed by them, have been received as evidence without further proof. But this is a much stronger case.
In order to understand the next reason for a new trial, it is necessary to mention the plaintiff’s title as proved on the trial. He claimed under a warrant February 1st, 1760, from Lord Baltimore to David Boss, for “ Five hundred acres of vacant “ land in Frederick county, Maryland, between Little Meadow “ and Buck Lodge on Potowmac river above Fort Cumberland, “ partly cultivated.” This warrant was renewed 4th February 1762, and a survey of two hundred and ninety-five acres was made 30th April 1762, being the land in dispute. This land was granted to D. Boss by patent from Lord Baltimore 25th December 1762. We think there is great reason to suppose that the land surveyed does not answer the description in the warrant. The case depends upon the articles of agreement 4th July 1760 between Lord Baltimore and the Penns. By these articles the estates of all persons were protected, who had, before that time, acquired title by any kind of grant from Lord Baltimore or his ancestors. The question then is, had Lord Baltimore made a grant to David Boss prior to 4th July 1760? If the original warrant had called for the land afterwards surveyed, we think that the title of Boss woulcbhave related to the date of that warrant, although the survey was not made until some years after, provided the warrant had been renewed according to the practice of the land office of Maryland. But supposing as we do, that the warrant did not call for the land surveyed, the grant to Boss cannot be said to commence before the time of the survey viz. 30th April 1762, and is therefore a mere nullity. We can find nothing in the articles of agreement between the proprietaries, to establish a title of this kind to land in this state, against a person who, like the defendants, afterwards acquired a regular title from the proprietaries of Pennsylvania. Whether the land in dispute was called for by the warrant, was a'matter of fact which the jury decided in favour of the plaintiff. But agreeably to our usual practice, we *404think it proper to order a new trial, because it appears to us that the weight of the evidence was strongly against the verdict.
Judgment reversed, and New Trial ordered.